DUFRESNE, Judge,
concurring with written reasons.
Although I agree the matter should be remanded for an evidentiary hearing; I am of the opinion that the plaintiff has not proved any element of his case. He represented himself before the hearing officer and is entitled to a hearing to determine all facets of his case, including the extent of his injury, if any.
Accordingly, I concur in remanding for an evidentiary hearing to give this plaintiff his day in court, and hopefully he will obtain an attorney to assist him present his evidence.